Citation Nr: 1413951	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for bilateral hearing loss.  He attributes this condition to his inservice exposure to hazardous noise levels.  Specifically, he reported exposure to loud noise from aircraft-launching catapults while serving onboard an aircraft carrier.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In August 2010, a VA audiological examination was conducted.  The audiological findings noted on the examination report did not reflect current bilateral hearing loss for VA purposes as defined in 38 C.F.R. § 3.385.  

In February 2012, the Veteran submitted a private audiological evaluation and medical opinion, dated in December 2011.  The audiological findings noted on the report indicate that the Veteran currently has left ear hearing loss, i.e. 40 decibels at the 4000 Hertz level.  38 C.F.R. § 3.385 (2013).  The private audiologist further opined that the Veteran's hearing loss was most likely caused by or the result of his military service.  The Board notes, however, that the private audiologist was not shown to have reviewed any inservice or post service treatment reports.  The private audiologist did not identify or discuss the source of the Veteran's inservice noise exposure, and did not discuss or consider any history of post service noise exposure.

Under these circumstances, a new audiological evaluation must be obtained to ascertain whether the Veteran currently has hearing loss in both ears (as defined by 38 C.F.R. § 3.385), and if so, the likelihood that such hearing loss is related to military service.  In doing so, the examiner should note and consider the Veteran's specific contentions concerning the onset of his hearing loss, and opine whether the current audiological findings suggest any relationship to his military service.

Accordingly, the case is REMANDED to the RO for the following actions:

1. The Veteran must be afforded an audiological examination to determine whether he currently has bilateral hearing loss which is related to his active service.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  After a review of the entire evidence of record, and an examination of the Veteran, the examiner should indicate whether the Veteran currently has right and left ear hearing loss as defined in 38 C.F.R. 3.385.  

If any current hearing loss is found, the examiner must render an opinion as to whether any degree of current hearing loss is related to the Veteran's active service.  

The Veteran's military occupational specialty, the Veteran's lay statements regarding the history of in-service and post service noise exposure, the objective medical findings in the service medical records, the previous audiological evaluations currently of record, and any other pertinent clinical findings of record, must be taken into account. 

If the examiner cannot provide the requested opinion, he or she should explain why.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Undertake any other indicated development.

3.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


